DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed 10/20/2020 has been entered and fully considered. Claims 1, 5, 6, 8-12, 14-17, 22-25, 42, 44, 45, 51 and 52 are pending, of which claims 1, 6, 24, 25 and 42 are currently amended and claim 52 is new. Claims 2-4, 7, 13, 18-21, 26-41, 43 and 46-50 are cancelled. No new matter has been added.
In view of the amendments, the previous objections to claims 10, 11, 24 and 25, rejection of claim 42 under 35 USC 112, rejection of claims 1, 5, 6, 9, 15, 16, 22 and 42 under 35 USC 102 over Saidi, rejection of claims 10-12, 24, 25 and 51 under 35 USC 102/103 over Saidi, and rejection of claims 1, 5-7, 9-12, 14-17, 22, 24, 25, 42, 44, 45 and 51 under 35 USC 103 over Amiruddin in view of Saidi are withdrawn. However, the previous rejection of claims 8, 10-12, 23-25 and 51 under 35 USC 103 over Saidi in view of Kotato and rejection of claims 8, 10-12, 23-25 and 51 under 35 USC 103 over Amiruddin in view of Saidi and Kotato are maintained, and claims 1, 5, 6, 9, 15, 16, 22 and 42 are now also rejected under 35 USC 103 over Saidi in view of Kotato, claims 1, 5, 6, 9, 14-17, 22, 42, 44, 45 and 52 are now also rejected under 35 USC 103 over Amiruddin in view of Saidi and Kotato, and claims 6, 8, 22 and 23 are rejected on new grounds under 35 USC 112. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 22 each recite “further comprising one or more non-ionic organic additives”. It is ambiguous whether this limitation refers to the same “non-ionic organic additives” already introduced in claim 1, or if it is meant to introduce further non-ionic organic additives. Further in claims 8 and 23, it is ambiguous whether “the non-ionic organic additive” refers to those recited in claim 1, or to those recited in claims 6 and 22, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5, 6, 8-12, 15, 16, 22-25, 42 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0233178 A1 (Saidi) in view of US 2010/0035147 A1 (Kotato).
Regarding claims 1, 6, 8, 22, 23 and 42, Saidi discloses an electrolyte comprising a non-aqueous solvent and an alkali metal salt dissolved therein, most preferably a lithium salt [0031], preferably at least LiPF6, wherein the electrolyte typically comprises from about 5 to about 25 6 [0040], [0041], [0043]. Preferably the solvent consists essentially of a mixture of dimethyl carbonate (DMC) and ethyl methyl carbonate (EMC) as up to about 80% by volume of the electrolyte solvent, wherein the volume percentage of DMC contained in the electrolyte is at least about 10%, preferably at least about 30%, and more preferably about 50%, the volume percentage of EMC contained in the electrolyte is at least about 10% and can be present in an amount up to about 50% [0032], and one or more additional organic solvents, such as ethylene carbonate, may be included in the electrolyte solvent mixture preferably as about 5% by volume to about 30% by volume of the electrolyte solvent mixture [0033]. Cells employing DMC as the primary solvent with some EMC as solvent exhibit improved rate capability [0044]. In an example, the electrolyte may be 1.33M LiPF6 in EC/EMC/DMC (20%/30%/50% by volume) with 1% VC and 2% PS [0041], [0043], which is equivalent to a weight ratio of EC to DMC of about 1:2.03 and about 23 weight percent of EMC in the total weight of the LiPF6, EC, EMC and DMC (if the 1% VC and 2% PS, which are non-ionic organic additives in a total amount of no more than about 10 weight percent of the total weight of the electrolyte, are also taken into account as part of the total weight of the electrolyte, the weight percentage of EMC will be only slightly less).
Saidi does not teach the particular non-ionic organic additives claimed. Kotato however teaches including in a nonaqueous electrolytic solution a cyclic carbonate compound having a fluorine atom, such as fluoroethylene carbonate, preferably in a ratio to the nonaqueous electrolytic solution of 0.5 wt % or more and 3 wt % or less, because it forms a stable protection film on the surface of the negative electrode and can thereby enhance the cycle characteristics 
Regarding claim 5, Saidi further discloses that the electrolyte may further comprise LiN(CF3SO2)2 (lithium (bis)trifluoromethane sulfonimide) [0034].
Regarding claims 9, 15, 16, 22 and 23, Saidi further discloses a Li ion cell comprising a separator between a graphite anode and a Li metal phosphate electrode and the electrolyte [0039], [0042].
Regarding claims 10-12, 24, 25 and 51, the combination of Saidi and Kotato teaches the lithium based battery of claims 9 and 23, as shown above, but is silent as to the specific capacity and discharge capacities of the battery under the particularly claimed conditions. However, because the battery of the combination has the identical structure and compositions as claimed, it appears that it would inherently or obviously possess the same properties, including the same specific capacity and same discharge capacity as claimed. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
Claims 1, 5, 6, 8-12, 14-17, 22-25, 42, 44, 45, 51 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0136019 A1 (Amiruddin) in view of US 2009/0233178 A1 (Saidi) and US 2010/0035147 A1 (Kotato).
Regarding claims 1, 6, 8, 9, 14-17, 22, 23, 42 and 52, Amiruddin discloses a battery having a negative electrode, a positive electrode, a separator between the negative electrode and the positive electrode and an electrolyte [0039]. The positive electrode comprises a lithium metal oxide [0050] described by the formula Li1+aNiαMnβCoɣAδO2-zFz, where a ranges from about 0.05 to about 0.3, α ranges from about 0.1 to about 0.4, β ranges from about 0.3 to about 0.65, ɣ ranges from about 0 to about 0.4, δ ranges from about 0 to 0.15 and z ranges from about 0 to about 0.2, and where A is Mg, Sr, Ba, Cd, Zn, Al, Ga, B, Zr, Ti, Ca, Ce, Y, Nb, Cr, Fe, V, Li or combination thereof [0051]. The negative electrode can include lithium metal, graphite or silicon [0040], [0041]. The electrolyte comprises a non-aqueous solvent, a lithium electrolyte salt and one or more additives [0066], wherein the solvent comprises a blend of ethylene carbonate with a mixture of dimethylcarbonate and methylethylcarbonate [0067]. The lithium salt may be lithium hexafluorophosphate and may be included in concentrations from about 1.25M to about 1.85M [0070], for example 1.1M, 1.2M, 1.3M, 1.4M, or 1.5M [0089], [0093]. The solvent comprises from about 5 to about 80 volume percent ethylene carbonate [0069] and the volume ratio of ethylene carbonate to dimethylcarbonate is from about 2:1 to about 1:4 [claim 4]. The additive may comprise a non-ionic organic additive at no more than 15 weight percent [0035].
6, wherein the electrolyte typically comprises from about 5 to about 25 wt % of the alkali metal salt based on the total weight of the electrolyte, preferably from about 10 to 20 wt % [0034], for example 1.33M or 1.4M LiPF6 [0040], [0041], [0043]. Preferably the solvent consists essentially of a mixture of dimethyl carbonate (DMC) and ethyl methyl carbonate (EMC) as up to about 80% by volume of the electrolyte solvent, wherein the volume percentage of DMC contained in the electrolyte is at least about 10%, preferably at least about 30%, and more preferably about 50%, the volume percentage of EMC contained in the electrolyte is at least about 10% and can be present in an amount up to about 50% [0032], and one or more additional organic solvents, such as ethylene carbonate, may be included in the electrolyte solvent mixture preferably as about 5% by volume to about 30% by volume of the electrolyte solvent mixture [0033]. Cells employing DMC as the primary solvent with some EMC as solvent exhibit improved rate capability [0044]. In an example, the electrolyte may be 1.33M LiPF6 in EC/EMC/DMC (20%/30%/50% by volume) with 1% VC and 2% PS [0041], [0043], which is equivalent to a weight ratio of EC to DMC of about 1:2.03 and about 23 weight percent of EMC in the total weight of the LiPF6, EC, EMC and DMC (if the 1% VC and 2% PS, which are non-ionic organic additives in a total amount of no more than about 10 weight percent of the total weight of the electrolyte, are also taken into account as part of the total weight of the electrolyte, the weight percentage of EMC will be only slightly less). The electrolyte simultaneously has good charge rate capabilities, acceptable life cycle, 
Amiruddin and Saidi do not teach the particular non-ionic organic additives claimed. Kotato however teaches including in a nonaqueous electrolytic solution a cyclic carbonate compound having a fluorine atom, such as fluoroethylene carbonate, preferably in a ratio to the nonaqueous electrolytic solution of 0.5 wt % or more and 3 wt % or less, because it forms a stable protection film on the surface of the negative electrode and can thereby enhance the cycle characteristics of the battery [0124]-[0127]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include fluoroethylene carbonate, as in Kotato, in a total amount from about 0.0005 weight percent to about 30 weight percent of the total weight of the electrolyte of the combination, with the reasonable expectation of enhancing cycle characteristics of the battery by forming a stable protection film on the surface of the negative electrode.
Regarding claim 5, Amiruddin further discloses that the electrolyte may comprise bis(trifluoromethyl sulfonyl imide) [0070].
Regarding claims 10-12, 24, 25 and 51, the combination of Amiruddin, Saidi and Kotato teaches the lithium based battery of claims 9 and 23, as shown above, but is silent as to the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
Regarding claims 44 and 45, Amiruddin further discloses that the additive may include a lithium salt stabilizing additive at a concentration of 0.01 to 5 weight percent [0074], which may be represented by the claimed formula 1, and in particular may be lithium difluoro(oxalato)borate [0075]. Although the claimed range of weight percentage of LiDFOB is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art, because it lies inside the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that VC, PS and phosphate additives are excluded from the claimed electrolyte) are not recited in the rejected claim(s).  What is recited in the claims is “one or more non-ionic organic additives in a total amount from about 0.0005 weight percent to about 30 weight percent of the total weight of the electrolyte wherein the non-ionic organic additive is selected from the group consisting of…and no further organic additives in an amount of at least 0.0005 wt%”. Accordingly, additional additives are excluded from the 0.0005 weight percent to about 30 weight percent of specified non-ionic organic additive, but are not excluded from the electrolyte as a whole. Note that with respect to the electrolyte as a whole, the claims use the open-ended language “comprising”. Therefore the electrolyte can include additional additives as a separate component from the specified 0.0005 to 30 weight percent additive. This interpretation is also consistent with the dependent claims 6 and 22, which appear to recite further non-ionic organic additives. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is also noted, with respect to the VC and PS additive in Saidi and the phosphate additive in Kotato, that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, with  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727